July 17, 1914. The opinion of the Court was delivered by
This is an appeal from an order allowing the plaintiff to amend the summons and complaint, by substituting the name of "Atlanta and Charlotte Air Line Railway Company," instead of the defendant, "Southern Railway — Carolina Division," also from an order refusing the motion, to allow the defendant to tax costs against the plaintiff.
The order allowing the amendment was, in effect, a dismissal of the complaint against the defendant, Southern Railway — Carolina Division, and was not prejudicial to its rights. Therefore the exception assigning error in this respect is overruled. But, as the order was, practically, a dismissal of the complaint, the defendant was entitled to its costs, and there was error in refusing to allow the defendant to tax them against the plaintiff.
Modified.